                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                               Case No. 2:16-cv-00051 KGB

MARK KNIGHT, et al.                                                          DEFENDANTS

                                            ORDER

       On March 27, 2018, the Court entered a default judgment in favor of plaintiff the

United States (Dkt. No. 27). On May 6, 2019, the Court entered an Order approving marshal’s

deed, an Order of distribution, and an Order confirming marshal’s sale (Dkt. Nos. 31, 32, 33).

Through informal communication with the Court on August 19, 2019, the parties indicated

that they had no objection to the Court closing the case. Accordingly, judgment having been

entered and the United States Marshal’s sale having been completed, the Court directs the

Clerk to close this file.

       It is so ordered this 26th day of August, 2019.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
